76 N.Y.2d 1015 (1990)
The People of the State of New York, Respondent,
v.
Gary Mongen, Appellant.
Court of Appeals of the State of New York.
Submitted November 13, 1990.
Decided December 27, 1990.
Motion to dismiss appeal granted and appeal dismissed upon the ground that defendant is not presently available to obey the mandate of the Court of Appeals in the event of an affirmance (see, People v Jiminez, 71 N.Y.2d 963; People v Burger, 70 N.Y.2d 828; Matter of Robert E., 68 N.Y.2d 980; *1016 People v Sullivan, 28 N.Y.2d 900; People v Del Rio, 14 N.Y.2d 165; People v Genet, 59 N.Y. 80).